Citation Nr: 1714762	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-46 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel

	


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service. See Id.  Once VA undertakes the effort to provide an examination or opinion for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Here, VA obtained a VA medical opinion in August 2016 to determine the etiology of the Veteran's DM and to determine whether it is at least as likely as not (50 percent or greater probability) incurred in or caused by the "sugar" noted on the Veteran's separation examination dated January 3, 1955 during service.  In the August 2016 VA medical opinion, the VA examiner noted that although "sugar" was noted on the separation exam, no blood glucose values were stated in the examination.  The examiner further noted that although a problem with sugar was noted (most likely detected in urine), there is no testing in service or shortly after separation from service that confirms a diagnosis of DM.  The examiner opined that his DM is less likely than not incurred in or caused by the term "sugar" noted on the separation examination dated January 3, 1955.  The examiner concluded that there is no objective medical evidence linking the Veteran's DM to service.

The Veteran's representative asserted that the lay evidence submitted by the Veteran was not adequately considered and must be taken into consideration.  The lay evidence in this case includes statements made by the Veteran and his spouse.  Although the examiner did consider statements made by the Veteran, the Veteran has subsequently submitted additional correspondence.  The spouse's statement was not mentioned by the examiner.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical addendum from the examiner who performed the August 2016 VA medical opinion or, if unavailable, from another examiner.  The examiner should review the record prior to providing an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's current DM had its clinical onset during active service, within one year of service, or if it is related to any in-service disease, event, or injury.  If the examiner determines that an examination of the Veteran is necessary, such an examination should be scheduled.  

The examiner should consider any additional evidence obtained as well as to address the lay evidence.  The examiner should specifically consider the statements of the Veteran and the statement of his spouse dated April 3, 2015 that the Veteran had DM when he was still in service and since that time.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

